Title: To George Washington from Lieutenant Colonel William De Hart, 13 January 1780
From: De Hart, William
To: Washington, George


          
            sir
            Paramus [N.J.] Janry 13. 1780
          
          Upon the Rect of your Excellys Instructions Respecting Provisions I Immediately Call’d on the Justices of the County who Met Me this Afternoon who I find Heartily Dispos’d to Comply with your Requisition’s Very fortunately I find A late law that will Answer Our Purpose’s—And I flatter Myself I shall Collect the Supply’s in A few Day’s Under the Authority of it. I shall

have the Most Difficulty in Collecting the Cattle As fast As the supply’s Come in I shall send them forward. the Justices have Requested Partys with them to go to several Disaffected Neibourhoods, which I shall grant them, from A Misapprehension in My Detachment Many Almost Naked Men & Some whose times Are Expir’d Were sent With Me Expecting to serve on the Detachment Only A few Days Which Encreases the Duty to[o] Much On the Well Cloath’d Men—And I Am Much Harras’d with the Well founded Complai⟨nts⟩ of the Naked Men to Return to Camp I have Detain’d them Apprehending that More Mouths at Camp, Would be prejudicial, but the Dutys Now On Hand Require My Compliment of Effective Men, I Would beg leave to suggest that If Two Captains four Subalterns & One Hundred Rank & file Were Sent Me, I Could Compleat My Party & Send Back, Every Necessary & Equal Number of Officers & soldiers—such Officers & soldiers Remaining of the Old Detachment being Now furnish’d With A Tolerable Idea of the Country We Are in A Much Better situation than on Our first Coming to this place.
          the Intercourse with the Inhabitants & Enemy in this Quarter has Now become so Inconsiderable As to be Productive of No Mischeif’s I have had Since My being at this Place Two British & Two Hessian Deserters Come to Me, Two left Me to Go to the Enemy, One of Which Was Catch’d by One of Our scouts, I have had Ev⟨er⟩ since I Came to this place to supply Myself with provision I believe I have done it with little or No Offence to the Inhabitants Major Torry who I have Sent to Morris Town & Will be the Bearer of this, will Inform Your Excellency of Any Particular I May have Omitted. I Am Sr Your Most Hum. servt
          
            Wm D. Hart
          
        